Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for independent claim 3 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug for maneuvering a vessel, the tug comprising:  at least one proximity sensor in a contact area, the proximity sensor being configured to detect a distance between the contact area and the vessel; and a tug controller unit controlling an approach of the tug towards the vessel based on the detected distance between the contact area and the vessel; wherein the tug further comprises at least one force sensor in the contact area, the force sensor being configured to measure an impact between the contact area and the vessel, and the tug controller unit is further controlling the approach of the tug towards the vessel based on the measured impact between the contact area and the vessel.
As for independent claim 8 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug for maneuvering a vessel, the tug comprising:  at least one proximity sensor in a contact area, the proximity sensor being configured to detect a distance between the contact area and the vessel; and a tug controller unit controlling an approach of the tug towards the vessel based on the detected distance between the contact area and the vessel, wherein the tug controller unit further includes a dynamic positioning control system controlling the approach of the tug based on a plurality of input parameters.
claim 11 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug for maneuvering a vessel, the tug comprising: at least one force sensor in a contact area between the tug and the vessel, the force sensor being configured to measure the amount of force being transmitted to the vessel; and a tug control unit controlling an amount of thrust provided by the tug on the vessel based on the measured amount of force being transmitted to the vessel.
As for independent claim 19 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug controller unit, wherein the tug controller unit is configured to receive data from at least one proximity sensor in a contact area of a tug, the received data comprises information regarding the distance between the contact area and a vessel; the tug controller unit controls movements of the tug towards the vessel based on the received data; and the tug controller unit is further configured to receive data from at least one force sensor in the contact area, the received data including information regarding an impact between the contact area and the vessel.
As for independent claim 23 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug controller unit, wherein the tug controller unit is configured to receive data from at least one proximity sensor in a contact area of a tug, the received data comprises information regarding the distance between the contact area and a vessel; the tug controller unit controls movements of the tug towards the vessel based on the received data; and the tug controller unit further includes a dynamic positioning control system controlling the approach of the tug based on a plurality of input parameters.
As for independent claim 26 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a Tug controller unit, wherein the tug controller unit is configured to receive data from at least one force sensor in a contact area between a tug and a vessel, the received data comprising information regarding the amount of force being transmitted to the marine vessel; and the tug control unit controls an amount of thrust provided by the tug on the vessel based on the amount of force being transmitted to the vessel.

These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684